department of the treasury internal_revenue_service washington d c cc dom fs p si uilc number release date internal_revenue_service national_office field_service_advice memorandum for north texas district_counsel cc msr ntx dal from assistant chief_counsel field service cc dom fs p si subject request for field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x y z a b c issue s what litigation hazards exist in asserting that machines which are held in storage for future installation have not been placed_in_service allowing depreciation_deductions to begin facts currently this non-docketed case is in appeals jurisdiction which is considering a settlement offer by the taxpayer the issue arises in connection with the audit of the above taxpayer for the a and b taxable years x a subsidiary of the above taxpayer is engaged in the transportation purchase and sale of natural_gas x owns and operates a z mile integrated pipeline system which connects gas supply sources from several states to natural_gas markets in several other states during the time period of the mid c's x anticipated a substantial growth in its gas markets and an extension of its gas lines additional compressors would be required to maintain gas pressure in the new and existing lines as the expansion progressed consequently x bought new and used compressors for future use these machines were repaired if necessary and placed into warehouses for storage until needed for future expansion projects upon completion of any necessary repairs and delivery to storage x treated the compressor as having been placed_in_service for depreciation purposes notwithstanding that the compressors were not yet installed in a pipeline the compressors were often held in storage for over a year and longer taxpayer represents that typically it took two days to install a compressor when the related pipeline was ready law and analysis sec_167 provides that a depreciation deduction is allowed for property used in the taxpayer's trade_or_business or for property_held_for_the_production_of_income sec_1 a provides that the period for depreciation begins when the asset is placed_in_service sec_1_167_a_-11 states that property is first placed_in_service for purposes of the depreciation deduction when it is placed in a condition or state of readiness and availability for a specifically assigned function whether in a trade_or_business in the production_of_income in a tax-exempt activity or in a personal activity the service has applied the regulation to generally require actual operational use in the trade_or_business see 89_tc_710 oglethorpe power corp v commissioner tcmemo_1990_505 60_tcm_850 in consumers the tax_court found that an electricity generating unit was not placed_in_service in the year for which the taxpayer had claimed depreciation_deductions and investment tax_credits in that year the unit had not yet completed the preoperational testing phase required by the federal power commission and had not been formally accepted by the operator from the subcontractor the court also observed that even though the unit had generated electrical power during the testing phase in the amount of electrical power generated was insufficient to establish that the p lant was available for full operation on a regular basis in id at it concluded that the unit was not in a state of readiness and availability for its specifically assigned function although this quoted clause was not the exclusive grounds for the holding in referring to the small amount of power output as support for its conclusion the court implicitly adopted the argument that the unit was not placed_in_service in because it did not show sustained regular generation of electrical power relying on consumers the court in oglethorpe stated that an electricity generating unit was not deemed to be placed_in_service in because it was not available for its specifically assigned function which the court defined as consistently sustaining generation levels near its rated capacity oglethorpe 60_tcm_850 pincite the service has taken a slightly less restrictive approach relating to full operation at rated capacity as a prerequisite for an asset being placed_in_service when electricity is generated continuously at lower levels as part of a gradual increase over time of energy production levels see eg revrul_84_85 1984_1_cb_10 stating that although another revenue_ruling found taxpayer's facility had been placed_in_service when it was able to operate at rated capacity without failure this level of operation was not a prerequisite but merely a fact demonstrative of operational status see also 46_f3d_382 5th cir minimal operation of an electricity generating plant fueled by burning trash is sufficient for plant to be deemed placed_in_service however service position has generally been that actual operational use is a prerequisite for an asset being deemed placed_in_service subject_to exceptions set forth in regulations discussed infra similarly the system in which machinery in used must be operating before that machinery may be considered placed_in_service for instance in consumers power supra the upper reservoir component of a pumped storage hydroelectric plant could not be considered placed_in_service until the entire plant was placed_in_service because the reservoir and physical plant operated as one integrated unit to produce electrical power t c pincite similarly in siskiyou communications inc v commissioner 60_tcm_475 telephone switching equipment and toll carriers were not considered placed_in_service even though capable of performing individual functions because wiring for the systems in which they were to operate had not been completed and employees had not been trained to use the equipment see also 697_f2d_1063 fed cir two offsite components not considered separately from refinery in considering in determining applicable construction date because all were designed as a single unit and together they functionally formed a single property 431_f2d_980 10th cir two cases appear to contradict the actual use general requirement 151_f3d_876 8th cir and connecticut yankee atomic power co v united_states ustc big_number ct_cl in both cases the courts allowed_depreciation for nuclear fuel assemblies in the year received the courts reasoned that they were ready and available for immediate use upon delivery as part of periodic refueling of operating nuclear power generating plants the fuel assemblies were not actually installed in and supplying power to the reactors until months after delivery in the following fiscal_year installation took slightly over a month in northern states and several months in connecticut yankee due to unusual problems thus the court of federal claims and the eighth circuit rejected an actual operation requirement in this context these cases arguably merely extend the example in the regulations allowing immediate depreciation for spare parts of operating machinery the opinions however do not appear to limit themselves as merely falling under the exceptions and at least in this context seem to adopt an expansive available for use standard northern states supra pincite connecticut yankee supra at big_number sec_1_46-3 sets forth an example allowing depreciation for spare parts ready and available for operating machinery unlike the regulatory example however the assemblies were not acquired as spares to avoid operational time loss in the event of an unplanned malfunction see revrul_81_185 1981_2_cb_59 the regulation also sets forth an example allowing depreciation for a fully operational farm tractor acquired too late in the fall to be used until the following spring see also 359_f2d_191 2nd cir which allowed_depreciation for an otherwise fully operational barge that could not be currently used due to an uncontrollable fact of nature ie a frozen canal to similar effect see smc corporation v commissioner ustc 6th cir fully operational shredder and crane deemed placed_in_service when only electrical connection remained to be completed other allegedly contrary authority is not on point in 86_tc_848 rental equipment was deemed placed_in_service in a rental trade_or_business when the equipment was first available for lease id at there was no requirement that the rental company operate the equipment it was leasing since rental rather than physical operation was its function from the perspective of the rental company id similarly depreciation was not claimed in 84_tc_739 until the years in which the equipment was actually installed and used id pincite case development hazards and other considerations under tax_court precedent actual installation and operation are required before an asset is considered placed_in_service for depreciation purposes we also understand that any appeal of a tax_court petition or district_court complaint would lay to the court_of_appeals for the fifth circuit which has agreed that actual operation is relevant although it declined to address whether a lesser standard might apply sealy power supra pincite fn however the taxpayer has the alternative of suing for refund in the court of federal claims in fact the examination changes for the a taxable_year reflect a net refund and thus taxpayer must contest any a adjustments through a refund_suit even if this case were to go the court of federal claims however the government has significant distinguishing facts in the present case from the facts in connecticut yankee supra the nuclear fuel assemblies in connecticut yankee and also in northern states supra were in effect fully operational replacement parts for an existing and fully functional power plant the gas compressors at issue in the present case in contrast were designated for use in future gas lines to be built since the compressors were not intended for use until the associated_gas lines were built they were not ready and available for their specially assigned function of compressing gas in those future lines consequently the case law requiring actual operation of the associated system appears to be on point and should control the outcome in this case see consumers power t c pincite siskiyou communications inc t c m pincite cf connecticut yankee ustc at big_number asset must be available for use in a trade_or_business see also hawaiian indep refinery inc v u s supra pincite public service co v u s supra pincite if you have any further questions please call the branch telephone number deborah a butler assistant chief_counsel field service by william c sabin jr senior technician reviewer passthroughs special industries branch
